Howell, J.
This is an appeal from a judgment ou a verdict of a jury in favor of plaintiff for the account sued on and sustaining a writ of sequestration. The defendant contends that no sequestration bond was furnished, because the one in the record does not mention the court, the date, the title of the suit, nor tho names of tlie plaintiff and. defendant. The bond is for the amount fixed by the judge, is sigued, by tho plaintiff and two other persons, is filed by tbe clerk on a particular date in the district court with the number of this suit. This is a sufficient compliance with the law, to make it incumbont at least upon tbe defendant to object to it in limine litis, which ho did not debut gave a bond of release, and defended and tried tlie suit without having made any objections, which appear of record. It is too late for him to object.
Upon the merits we see no reason to disturb the verdict and judgment.
Judgment affirmed.